DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200321561 (Park et al).

    PNG
    media_image1.png
    538
    794
    media_image1.png
    Greyscale

Concerning claim 1, Park discloses comprising a display area (DA) and a hole forming area (H), wherein the display area surrounds the hole forming area (Fig. 1), and an organic material layer (OC) is provided in the hole forming area so that a height difference between the hole forming area and the display area is less than a threshold value of 4um (Fig. 6E [0083] and [0097]).
Continuing to claim 2, Park discloses wherein the display area comprises:
a thin film transistor array layer (TFT) on a base substrate (100);
a planarization layer (140) covering the thin film transistor array layer (Fig. 6E);
a pixel definition layer (PDL) on the planarization layer (Fig. 6E).
Considering claim 3, Park discloses wherein the organic material layer comprises a first organic material sub-layer (192) and a second organic material sub-layer (OC) that are stacked, the first organic material sub-layer is made of a same material as the pixel defining layer of the display area, and the second organic material sub-layer is made of a same material as the planarization layer of the display area ([0083]).
Referring to claim 4, Park discloses wherein:
a thickness of the first organic material sub-layer is greater than a thickness of the pixel defining layer of the display area;
a thickness of the second organic material sub-layer is greater than a thickness of the planarization layer of the display area (Fig. 6E).
Regarding claim 5, Park discloses further comprising:
a thin film encapsulation layer (191) covering the hole forming area and the display area (Fig. 6E).
As to claim 6, Park discloses further comprising:
a separation wall (DAM),
wherein the separation wall is located between the display area and the hole forming area, and is configured to prevent liquid crystals from flowing out of the display area (Fig. 6E).
Pertaining to claim 8, Park discloses wherein the display panel comprises a display area (DA) and a hole forming area (H), the display area surrounds the hole forming area (Fig. 1); the display area comprises: a thin film transistor array layer (TFT) on a base substrate, a planarization layer (140) covering the thin film transistor array layer, and a pixel defining layer (PDL) on the planarization layer;
the method comprises:
forming a second organic material sub-layer (OC) in the hole forming area and the planarization layer in the display area through a single patterning process (Fig. 6E);
forming a first organic material sub-layer (BM) in the hole forming area and the pixel defining layer in the display area through a single patterning process (Fig. 6E),
wherein the first organic material sub-layer and the second organic material sub-layer form an organic material layer ([0084] and Fig. 6E).
Concerning claim 9, Park discloses wherein a height difference between the hole forming area and the display area is less than a threshold value of 4 µm (Fig. 6E and [0097]).
Continuing to claim 12, Park discloses further comprising:
forming a thin film encapsulation layer (191) covering the hole forming area and the display area (Fig. 6E).
Considering claim 13, Park disclose wherein the display device further comprises:
a planarization layer (140)on a thin film encapsulation layer of the display panel; a touch function layer on the planarization layer (Fig. 6E and [0105]). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200321561 (Park et al).
Referring to claim 7, Park discloses forming a separation wall (DAM Fig. 6E).
Park does not disclose wherein the separation wall comprises: a first separation sub-wall and a second separation sub-wall; the first separation sub-wall is made of a same material as the pixel defining layer of the display area, and the second separation sub-wall is made of a same material as the planarization layer of the display area. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)  the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore absent evidence that the formation of additional separation walls provides a new and unexpected result, it would have been obvious to one of ordinary skill in the art to form additional separation walls in order to have an additional structure capable of preventing outflow of materials out of the display area.

Allowable Subject Matter

Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 10 recites the limitations wherein the forming the second organic material sub- layer in the hole forming area and the planarization layer in the display area through the single patterning process comprises: forming a photosensitive organic material layer;
exposing the photosensitive organic material layer by using a gray-tone mask, wherein the gray-tone mask comprises a partially light-transmitting pattern corresponding to the display area and an opaque pattern corresponding to the hole forming area;
performing a development process to form the second organic material sublayer in the hole forming area and the planarization layer in the display area, wherein a thickness of the second organic material sub-layer is greater than a thickness of the planarization layer in the display area. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. 
Claim 11 recites the limitations herein the forming the first organic material sub-layer in the hole forming area and the pixel defining layer in the display area through the single patterning process comprises:
forming a photosensitive organic material layer;
exposing the photosensitive organic material layer by using a gray-tone mask, wherein the gray-tone mask comprises a partially light-transmitting pattern corresponding to the display area and an opaque pattern corresponding to the hole forming area;
performing a development process to form the first organic material sublayer in the hole forming area and the pixel defining layer in the display area, wherein a thickness of the first organic material sub-layer is greater than a thickness of the pixel defining layer in the display area. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200258952 and US 20200312933 disclose display devices with organic planarizing layers for height difference modulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        06/16/22